Case: 12-20327       Document: 00512258877         Page: 1     Date Filed: 05/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2013
                                     No. 12-20327
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

OMAR IVAN MONITA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-696-4


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Omar Ivan Monita pleaded guilty to conspiracy to possess with intent to
distribute five kilograms or more of cocaine, attempting to commit that crime,
conspiracy to use a firearm in furtherance of that crime, and using a firearm in
furtherance of that crime. He was sentenced to 120 months, the mandatory
minimum, on the drug counts, a concurrent 120 months on the firearm
conspiracy count, and a consecutive five years for using a firearm. He appeals
and contends that the district court erred by failing to make “further inquiry”

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20327     Document: 00512258877      Page: 2    Date Filed: 05/31/2013

                                  No. 12-20327

into the voluntariness of his plea in light of doubts about whether he understood
that his sentence could be based on a drug amount larger than that charged in
the indictment.
      We review for plain error because the issue was not raised in the district
court. See Puckett v. United States, 556 U.S. 129, 134 (2009). Consequently, if
Monita shows a forfeited error that is clear or obvious and that affected his
substantial rights, we have discretion to correct the error only if it “seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings.” Id.
at 135 (internal quotation marks and citation omitted). Monita must show a
reasonable probability that the error affected his decision to plead guilty. United
States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
      The district court explicitly advised Monita that his sentence would be
based on the drugs he was “responsible for” which could include “what other
people who were part of the conspiracy did.” The court also advised him that he
faced a mandatory minimum sentence of 120 months for the drug crimes, with
a possible sentence of life. Monita fails to show any error because he does not
explain how any doubts arose or what further inquiry should have been made
after he stated under oath that he understood the court’s admonishments. See
United States v. Cothran, 302 F.3d 279, 283-84 & n.2 (5th Cir. 2002).
      In addition, because Monita pleaded guilty in the face of a life sentence,
nothing suggests that he would not have done so had the court made further
inquiries about relevant drug quantity. See Dominguez Benitez, 542 U.S. at 83;
Cothran, 302 F.3d at 283-84.        Moreover, Monita received the mandatory
minimum sentence based only on the drug amount charged in the indictment.
See 21 U.S.C. § 841(b)(1)(A)(ii). Therefore, any error did not affect the fairness
of the judicial proceedings. See Puckett, 556 U.S. at 135.
      The judgment of the district court is AFFIRMED.




                                         2